DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 12, 2021 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-8 and 10-20 are pending.
4.	In the reply filed on June 28, 2021, applicant elected Group I, claims 1-7, Valerian walachi for species A, and guar gum and gum acacia for species B without traverse.
5.	Claims 3, 8, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
5.	Claims 1, 2, and 4-7 are examined on the merits.

Claim Rejections - 35 USC § 102
6.	Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wischniewski (US 4,313,930).
	This reference teaches a powdered composition which masks the odor from valerian extracts.  The reference teaches that the odor masked composition is formed by mixing the valerian extract with carrier materials at a ratio between 50:50 to 2.5:97.5 parts by weight.  The reference teaches using the polymers gum arabic (synonymous with gum acacia) and methylcellulose as the carrier materials.  The reference does not specifically teach that the valerian extract is entrapped .

Claim Rejections - 35 USC § 103
7.	Claims 1 and 2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wischniewski (US 4,313,930) in view of Newcomb (Nation Formulary Bull, (1942), vol. 10, pp. 79-83).
	The teachings of Wischniewski are discussed above.  The reference teaches that the valerian extract can be from European valerian (see column 1, line 18-20).  However, the reference does not specifically teach using Valeriana wallichii extract in the composition.  However, Newcomb teaches that V. wallichii is very similar to European valerian in constituents and odor.  Thus, an artisan of ordinary skill would expect V. wallichii to have similar odor problems to the valerian extract as discussed in Wischniewski.  Consequently, an artisan would be motivated to modify Wischniewski to include the use of V. wallichii in order to reduce malodor associated with extracts from this plant species.  Therefore, the combination of V. wallichii with .
8.	Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wischniewski (US 4,313,930) in view of Boatright (US 6,426,112).
	The teachings of Wischniewski are discussed above in paragraph 6.  The reference does not specifically teach using guar gum in the composition.  However, Boatright teaches using guar gum and gum arabic (acacia) interchangeably in odor masking compositions (see paragraph spanning columns 14-15).  Thus, an artisan of ordinary skill would reasonably expect that guar gum could also be used in the odor masking composition taught by Wischniewski. This reasonable expectation of success would have motivated the artisan to modify Wischniewski to include the use of guar gum.

9.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 



	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655